DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/23/2020 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “ethylene alpha olefin elastomer has a Mooney Viscosity of about 25 to about 40”. As support for such amendment, applicants point to paragraph 0089 and Table 1. However, this portion of the specification does not provide support for the cited phrase given that the examples disclose types and amounts of monomers while claim broadly recites “from about 65 wt% to about 90 wt% based on the total weight of the blend of an ethylene alpha olefin elastomer having either no crystallinity or crystallinity derived from ethylene, having greater than 75 wt% units derived from ethylene and from 10 to 23 wt% units derived from propylene” and therefore the cited portion of the specification does not provide support for “ethylene alpha olefin elastomer has a Mooney Viscosity of about 25 to about 40”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudhin et al. (US 2006/0281868) in view of Kaufman et al. (US 6245856).
Regarding claims 1 and 6, Sudhin discloses polymer blend composition comprising from 98 to 2 wt.% based on the total weight of the polymer component of an ethylene alpha olefin elastomer having either no crystallinity or crystallinity derived from ethylene (paragraphs 0015 and 0016); and from 2 to 98 wt.% based on the total weight of the polymer component of an propylene polymer having 60 wt.% or more units derived from propylene including isotactically arranged propylene derived sequences (paragraphs 0015 and 0016); wherein the ethylene alpha olefin elastomer and the propylene polymer are prepared in spate reactors arranged in parallel configuration (paragraphs 0099, 0115). 
Sudhin does not disclose the amounts of ethylene and propylene as claimed in present claim.
Kaufman discloses thermoplastic olefin composition comprising ethylene alpha olefin elastomer (abstract) wherein the elastomer contains 45 to 90 wt% of ethylene and therefore propylene is present in an amount of 10 to 55 wt% to impart flexibility and impact strength (col. 3, lines 25-40). 
It would have been obvious to one of ordinary skill in the art to use the ethylene and propylene contents of Kaufman in the elastomer of Sudhin to impart flexibility and impact strength. Given that Sudhin in view of Kaufman discloses the same ethylene alpha olefin elastomer as claimed in present claim, including the same amount of 
Alternatively, although if Sudhin does not disclose polymer are prepared in separate reactors arranged in parallel configuration, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sudhin meets the requirements of the claimed polymer blend, Sudhin clearly meets the requirements of the present claims.
Regarding claim 2, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein the composition is a reactor blend of the ethylene alpha elastomer and the propylene polymer (paragraphs 0015-0016).
Regarding claims 3-5, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein given that Sudhin in view of Kaufman discloses the same polymer blend composition as claimed in present claims, it is clear that the polymer blend 
Regarding claim 7, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein the propylene polymer is prepared using a metallocene catalyst (paragraph 0146).
Regarding claim 8, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein the polymer is substantially free of diene units given that its optional (paragraph 0047, 0093).
Regarding claim 9, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein the polymer is in the form of a pellet (paragraphs 0014 and 0035).
Regarding claim 10, Sudhin in view of Kaufman discloses the polymer blend of claim 1, wherein the blend is present in an article in an amount of 5 to 80 wt.% (paragraphs 0015, 0016 and 0215).
Regarding claim 11, Sudhin in view of Kaufman discloses the article of claim 10, wherein Sudhin discloses the article can be any articles including automotive applications such as panels and dash board skins (paragraphs 0215-0216) which would obviously have to be a multilayer or a monolayer film.
Regarding claim 12, Sudhin in view of Kaufman discloses the article of claim 10 but is silent with respect to the article is a blown film.
Although Sudhin in view of Kaufman does not disclose the article is a blown film, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sudhin in view of Kaufman meets the requirements of the claimed article, Sudhin in view of Kaufman clearly meets the requirements of the present claims.
Regarding claim 13, Sudhin in view of Kaufman discloses the article of claim 1, but is silent with respect to seal energy. Given that Sudhin in view of Kaufman discloses the same polymeric composition as presently claimed, it is clear that the seal energy of the film of Sudhin in view of Kaufman would intrinsically be the same as present claim.
Regarding claims 18-19, Sudhin in view of Kaufman discloses the article of claim 10, wherein the article has be a multilayer or a monolayer film. Sudhin does not disclose any specific thickness of the article.
Since the instant specification is silent to unexpected results, the specific thickness of a monolayer or multilayer is not considered to confer patentability to the claims. As the physical properties is a variable that can be modified, among others, by adjusting the thickness of a monolayer or multilayer, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected 
Regarding claim 20, Sudhin discloses an article comprising 5 to 80 wt.% of a polymer blend (paragraphs 0015, 0016 and 0215) comprising from 98 to 2 wt.% based on the total weight of the polymer component of an ethylene alpha olefin elastomer having either no crystallinity or crystallinity derived from ethylene (paragraphs 0015 and 0016); and from 2 to 98 wt.% based on the total weight of the polymer component of an propylene polymer having 60 wt.% or more units derived from propylene including isotactically arranged propylene derived sequences (paragraphs 0015 and 0016); wherein the ethylene alpha olefin elastomer and the propylene polymer are prepared in spate reactors arranged in parallel configuration (paragraphs 0099, 0115). Given that Sudhin discloses an article and the article has be a multilayer or a monolayer film. Therefore, when the article of Sudhin is a multilayer, it meets the present claim.
Sudhin does not disclose the amounts of ethylene and propylene as claimed in present claim.
Kaufman discloses thermoplastic olefin composition comprising ethylene alpha olefin elastomer (abstract) wherein the elastomer contains 45 to 90 wt% of ethylene and 
It would have been obvious to one of ordinary skill in the art to use the ethylene and propylene contents of Kaufman in the elastomer of Sudhin to impart flexibility and impact strength. Given that Sudhin in view of Kaufman discloses the same polymeric composition as presently claimed, it is clear that the seal energy of the film of Sudhin in view of Kaufman would intrinsically be the same as present claim.
Alternatively, although if Sudhin does not disclose polymer are prepared in separate reactors arranged in parallel configuration, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Sudhin meets the requirements of the claimed polymer blend, Sudhin clearly meets the requirements of the present claims.


Response to Arguments

Applicant's arguments filed 06/23/2020 have been fully considered but they are not persuasive.
Applicant argues that Kaufman discloses ethylene propylene elastomers having Mooney Viscosities greater than 50 in table II. However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Further, it is noted that the examples only disclose specific tradenames elastomer.
Applicant argues that they are unable to find mention of film articles in either Datta or Kaufman. However, it is noted that Sudhin discloses the article can be any articles including automotive applications such as panels and dash board skins (paragraphs 0215-0216) which would obviously have to be a multilayer or a monolayer film/layer.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/           Primary Examiner, Art Unit 1787